315 F.3d 1108
Earl Wayne WYATT, Plaintiff-Appellant,v.Cal A. TERHUNE; Suzan Hubbard, Warden, Defendants-Appellees.
No. 00-16568.
United States Court of Appeals, Ninth Circuit.
December 31, 2002.

Earl Wayne Wyatt, Ione, CA, Grace Won, Esq., Farella, Braun and Martel, San Francisco, CA, for Plaintiff-Appellant.
Kathleen E. Gnekow, Esq., Paul A. Bernardino, Esq., Sacramento, CA, for Defendant-Appellee.
Before BRIGHT,* B. FLETCHER and FISHER, Circuit Judges.

ORDER

1
The panel has voted to deny appellee's petition for rehearing en banc, received October 8, 2002 and filed November 27, 2002.


2
The full court has been advised of the suggestion for rehearing en banc and no judge of the court has requested a vote on whether to rehear the matter en banc. Fed. R.App. P. 35.


3
The petition for rehearing en banc, received October 8, 2002 and filed November 27, 2002, is DENIED.


4
The opinion filed September 23, 2002, and published at 305 F.3d 1033 (9th Cir. 2002), is WITHDRAWN.



Notes:


*
 The Honorable Myron H. Bright, Senior Circuit Judge, United States Court of Appeals for the Eighth Circuit, sitting by designation